611 N.W.2d 811 (2000)
Peggy Sue AVERY, Relator,
v.
FARMSTEAD FOODS/SEABOARD CORPORATION and The Hartford, Respondents, and
Special Compensation Fund.
No. C4-00-412.
Supreme Court of Minnesota.
June 19, 2000.
Donaldson V. Lawhead, Austin, for relator.
Michael D. Miller, Nancy Evelyn Lamo, McCollum, Crowley, Vehanen, Moschet & Miller, Ltd., Bloomington, for respondents.
Considered and decided by the court en banc.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed February 7, 2000, be, and the same is, affirmed without opinion. See Minn. R. Civ.App. P. 136.01, subd. 1(b).
BY THE COURT:
J.E. Lancaster
Associate Justice